           Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              5/20/2020
                                                                       :
JAHUMI HARRIGAN,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-3489 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
CITY OF NEW YORK, et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff Jahumi Harrigan (“Plaintiff”) brings claims pursuant to 42 U.S.C. § 1983

(“Section 1983”) against the City of New York, Police Officer Darnell Jones (“Jones”),

Detective Frankie Soler (“Soler”), and Sergeant Jose Perez (“Perez”) (collectively

“Defendants”). Plaintiff claims that his civil rights were violated in connection with his arrest by

Defendants in 2016. Defendants move, pursuant to Rule 12(b)(5) and 12(b)(6) of the Federal

Rules of Civil Procedure, to dismiss the First Amended Complaint, Dkt. No. 30 (“Amended

Complaint” or “Am. Compl.”). See Dkt. No. 58. For the reasons stated below, the motion is

granted.

                                               BACKGROUND

        The following facts are taken from Plaintiff’s Amended Complaint and are assumed to be

true for the purposes of this opinion. See Austin v. Town of Farmington, 826 F.3d 622, 625 (2d

Cir. 2016).

        On or about April 23, 2016, Plaintiff was walking “in and around” 131st Street and 8th

Avenue in Manhattan, New York, and was “drinking a non-alcoholic beverage, to wit, a Red

Bull, out of a cup with ice,” when he was stopped by Defendants Jones, Soler, and Perez
           Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 2 of 14



(“Individual Defendants”), who were dressed in plainclothes and requested that Plaintiff produce

identification. Am. Compl. ¶¶ 7-8. After Plaintiff complied, one (unspecified) defendant asked,

“[W]hat do you want to do with him” to which another (unspecified) defendant replied, “[W]e

can just take him [in].” Id. ¶ 9. Plaintiff was then arrested for carrying an open container of

alcohol. Id. As a result of the arrest, the Amended Complaint avers, Plaintiff experienced

anxiety, stress, and depression, as well as injuries to his right wrist, right shoulder, right hand,

and body, for which he incurred medical expenses. Id. ¶¶ 11-12. A criminal prosecution against

Plaintiff followed, which was dismissed on July 20, 2016. Id. ¶¶ 13, 18.

         Plaintiff filed the first complaint in this action on April 19, 2019 (“Original Complaint”),

naming as Defendants City of New York, “John Doe,” and “Richard Doe.” Dkt. No. 1.

Importantly, for reasons discussed below, the Clerk of Court noted deficiencies with the Original

Complaint, namely, the PDF file containing the complaint was not correctly formatted; not all of

the parties were entered on the electronic filing system; and the Plaintiff’s electronic selections

resulted in the docket text accompanying the complaint indicating that the Original Complaint

was pleading claims against Jahumi Harrigan, who in fact is the Plaintiff. See Docket, Notice to

Attorney (Apr. 22, 2019).1 Plaintiff re-filed the complaint, addressing some but not all of these

deficiencies, on April 25th, 2019. See Dkt. No. 6; Docket, Notice to Attorney (Apr. 26, 2020).

Indeed, a correctly electronically filed complaint free of defects was not entered on the Court’s


1
  The Court takes notice of the docket for the purpose of analyzing Defendants’ statute of limitations contentions.
See Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008) (“Although the general rule is that a
district court may not look outside the complaint and the documents attached thereto in ruling on a Rule 12(b)
motion to dismiss, we have acknowledged that the court ‘may also consider matters of which judicial notice may be
taken.’ We have stated that, ‘Dismissal under FED. R. CIV. P. 12(b)(6) is appropriate when a defendant raises . . . [a
statutory bar] as an affirmative defense and it is clear from the face of the complaint, and matters of which the court
may take judicial notice, that the plaintiff’s claims are barred as a matter of law.’”) (internal citations omitted).



                                                               2
         Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 3 of 14



docket until October 7, 2019 when the Amended Complaint was correctly filed (and even then,

only after two attempts to file the Amended Complaint were also deemed deficient by the Clerk

of Court). See Dkt. Nos. 26, 28, 30.

       The Amended Complaint contains the same basic factual allegations as the Original

Complaint, but the Parties are different and new counts have been added. The Amended

Complaint replaces Defendants “John Doe” and “Richard Doe” with Defendants Jones, Soler,

and Perez. Further, whereas the Original Complaint pleads only unlawful search and seizure, the

Amended Complaint adds claims for excessive force and malicious prosecution. See Am.

Compl. ¶¶ 7-20.

       Defendants argue that the Amended Complaint must be dismissed because the claims are

time-barred by the statute of limitations; the new claims in the Amended Complaint do not relate

back to the Original Complaint; the Individual Defendants have not been properly served; and

the Amended Complaint fails to state a claim upon which relief can be granted.

                                       LEGAL STANDARDS

       A claim can survive a Rule 12(b)(6) motion only if the Plaintiff alleges facts sufficient to

“state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim meets this standard “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. Ultimately, if the pleadings “have not nudged [plaintiff’s] claims

across the line from conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550



                                                     3
             Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 4 of 14



U.S. at 570.2

           “Where the dates in a complaint show that an action is barred by a statute of limitations, a

defendant may raise the affirmative defense in a pre-answer motion to dismiss.” Ghartey v. St.

John’s Queens Hosp., 869 F.2d 160, 162 (2d Cir. 1989). Moreover, if it appears from a

complaint that the claims are prima facie time-barred, the burden is on the plaintiff to “plausibly

alleg[e] that they fall within an exception to the applicable statute of limitations.” Twersky v.

Yeshiva Univ., 993 F. Supp.2d 429, 436 (S.D.N.Y. 2014) (citing cases).

                                                   DISCUSSION

A.         The claims against the Individual Defendants are time-barred and do not relate
           back to the Original Complaint.

           A threshold question is which claims, if any, were brought against the Individual

Defendants within the applicable statute of limitations. Section 1983 does not provide a specific

statute of limitations. “Thus, courts apply the statute of limitations for personal injury actions

under state law,” which in New York is three years. Hogan v. Fischer, 738 F.3d 509, 517 (2d

Cir. 2013); see Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d. Cir. 2002) (“In section 1983

actions, the applicable limitations period is found in the ‘general or residual [state] statute [of

limitations] for personal injury actions.’”) (quoting Owens v. Okure, 488 U.S. 235, 249-50

(1989)); N.Y. C.P.L.R. § 214(5). Unlike the statute of limitations, “the accrual date of a § 1983

cause of action is a question of federal law.” Wallace v. Kato, 549 U.S. 384, 388 (2007). In

general, a Section 1983 claims accrues, and the period of the statute of limitations begins to run,




2
    Because the Court dismisses the claims on 12(b)(6) grounds, it need not address the 12(b)(5) standards.



                                                                4
            Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 5 of 14



“when the plaintiff knows or has reason to know of the injury which is the basis of his action.”

Hogan, 738 F.3d at 518 (quoting Pearl, 296 F.3d at 80) (internal quotation marks omitted); see

Singleton v. City of New York, 632 F.2d 185, 191 (2d. Cir. 1980) (accrual occurs “when the

plaintiff knows or has reason to know of the injury which is the basis of his action”) (internal

quotation marks and citation omitted).

          “A [Section] 1983 false arrest claim accrues at the time the alleged false arrest ends (i.e.,

when the arrestee becomes held pursuant to legal process).” Hincapie v. City of New York, 2020

WL 362705, at *10 (S.D.N.Y. Jan. 22, 2020) (citing Wallace, 549 U.S. at 389). Accordingly, “a

[Section] 1983 claim for false arrest generally accrues on the date of the arrest.” Tripathy v. City

of New York, 2020 WL 1699997, at *2 (S.D.N.Y. Apr. 6, 2020) (citation omitted). Likewise, a

Section 1983 claim for excessive force accrues on the date the excessive force took place. See

Daniels v. City of New York, 2019 WL 1437586, at *2 (S.D.N.Y. Mar. 31, 2019) (citing

Forbes v. City of New York, 2016 WL 6269602, at *3 (S.D.N.Y. Oct. 26, 2016) (“In the context

of an excessive force claim, the clock starts running when the use of force occurred.”)).

Plaintiff’s claims for false arrest and excessive force accrued on April 23, 2016, the date of his

arrest.

          A Section 1983 claim for malicious prosecution “accrues only once the underlying

criminal proceedings have resolved in the Plaintiff’s favor.” McDonough v. Smith, 139 S.Ct.

2149, 2156 (2019); see Heck v. Humphry, 512 U.S. 477, 484 (1984). In this case, Plaintiff’s

criminal case was dismissed, and his malicious prosecution claim accrued, on July 20, 2016.

Am. Compl. ¶¶ 13, 18.




                                                        5
           Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 6 of 14



         Defendants argue that Plaintiff did not file a complaint within the limitations period of

Plaintiff’s false arrest and excessive force claims. See Dkt. No. 58 at 8-10. Although the first

filing on the docket, containing the Original Complaint, was entered on April 19, 2019, see Dkt.

No. 1, Defendants argue that the deficiencies noted by the Clerk of Court (discussed supra)

rendered the Original Compliant insufficient to commence the action for limitations purposes.

The Court rejects this argument.

         Federal Rule of Civil Procedure 3 provides that “[a] civil action is commenced by filing a

complaint with the Court.” Fed. R. Civ. P. 3. Federal Rule of Civil Procedure 5(d)(4) elaborates

that “[t]he clerk must not refuse to file a paper solely because it is not in the form prescribed by

these rules or by a local rule or practice.” Fed. R. Civ. P. 5(d)(4). Thus, “[f]iling a compliant

requires nothing more than delivery of the document to a court officer authorized to receive it.” 4

C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 4417 (4th ed. 2020)

(collecting cases); see, e.g., Farzna v. Indiana Dep’t of Ed., 473 F.3d 703, 704, 706 (7th Cir.

2006) (finding that a complaint was timely filed where it was submitted to the Court’s electronic

filing system on the last day of the limitations period but was automatically rejected because it

contained the docket number of a prior dismissed action; concluding “the complaint was

tendered to the clerk’s office on the 30th day, and the computer’s reaction does more to show the

limits of some programmer’s imagination than to render the suit untimely”).3 The deficiencies


3
 Defendant cites Sanchez v. Ehrlich, 2018 WL 2084147, at *4 (S.D.N.Y. Mar. 20, 2018), which states that “[f]or
purposes of the statute of limitations, a federal action is commenced when the Complaint is filed without any further
requirements.” (emphasis added). To the extent that Sanchez can be read as holding that formal electronic filing
deficiencies render a complaint not filed for purposes of the limitations period, this Court disagrees. The cases to
which Sanchez cites for this proposition point ultimately to Rosenberg v. Martin, in which Judge Friendly agreed
with the lower court that an action commenced when the Clerk of Court received the complaint, notwithstanding




                                                              6
           Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 7 of 14



noted by the Clerk of Court were not addressed to any substantive feature of the complaint itself

but to the form of its electronic filing. See Cong. v. D.C., 324 F. Supp. 3d 164, 174 (D.D.C.

2018) (noting that issue of form, such as paper size or failure to pay a filing fee, are improper

bases under Rule 5(d)(4) for a clerk to reject a filing). The limitations period for the claim

brought in the Original Complaint ran until April 23, 2019. The Original Complaint was filed on

April 19, 2019. It was timely.

         This does not resolve the question of whether Plaintiff’s claims against the Individual

Defendants in the Amended Complaint were timely filed. The Amended Complaint was first

filed (subject once again to formal corrections required by the Clerk of Court) on October 3,

2019, after the limitations period of all of Plaintiff’s claims had run. See Dkt. No. 26. This was

the first time any of the individual defendants were named by Plaintiff. “Generally, ‘John Doe’

pleadings cannot be used to circumvent statutes of limitations because replacing a ‘John Doe’

with a named party in effect constitutes a change in the party sued.” Hogan, 738 F.3d at 517

(citation and internal quotation marks omitted). Therefore, the claims against Jones, Soler and

Perez are only timely if they relate back to the Original Complaint.

         Federal Rule of Civil Procedure 15(c)(1) governs when an amended pleading relates back

to the original pleading. Rule 15(c)(1)(A) provides that an amended pleading may only relate

back when “the law that provides the applicable statute of limitations allows relation back.”4


that the complaint was not “formally filed” until over a month later “because filing had to await . . . [a ruling on a]
motion to proceed in forma paueris.” 478 F.2d 520, 522 n.1a (2d. Cir. 1973).
4
 Neither Rule 15(c)(1)(B) nor (C) applies to the substitution of ‘John Doe’ defendants. See Lewis v. City of New
York, 2019 WL 2766503, at *3 n.2 (S.D.N.Y. July 2, 2019) (Rule 15(c)(1)(B) does not apply where a new party is
added; Rule 15(c)(1)(C) permits relation back where a plaintiff made a mistake of defendant’s identity, but not




                                                                7
           Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 8 of 14



Fed. R. Civ. P. 15(c)(1)(A). In this case, the Court must look to New York law to analyze

relation back under Rule 15(c)(1)(A).

        Section 1024 of the New York Civil Practice Law and Rules permits relation back for

amendments naming John Doe defendants when the pleading party (1) “exercised due diligence,

prior to the running of the statute of limitations, to identify the defendant by name,” and (2)

“described the John Doe party ‘in such form as will fairly appraise the party that he is the

intended defendant.’” Hogan, 738 F.3d at 519 (quoting Bumpus v. NYC Transit Auth., 883

N.Y.S. 2d 99, 104 (2d Dep’t 2009)); N.Y. C.P.L.R. § 1024.

        Plaintiff fails to meet the first element of the Section 1024 standard. “Federal and New

York courts have held that where there is no indication in the record that a plaintiff has exercised

due diligence prior to the expiration of the statute of limitations, a plaintiff is not entitled to make

use of the ‘John Doe’ procedure provided in CPLR § 1024.” Ceara v. Deacon, 68 F. Supp. 3d

402, 409 (S.D.N.Y. 2014) (collecting cases); see Barrett v. City of Newburgh, 2017 WL

1102672, at *6 (S.D.N.Y. Mar. 23, 2017), aff’d, 720 F. App’x 29 (2d Cir. 2017) (due diligence

standard not met where plaintiff appeared not to have endeavored to identify defendants within

the limitation period, whereas “[p]laintiff could have served discovery demands upon the known

parties, sought disclosures pursuant to a Freedom of Information Law (‘FOIL’) request, or

written letters to the Attorney General’s Office”) (citing Bumpus, 883 N.Y.S.2d at 104);




where plaintiff did not know defendant’s identity) (citing Hogan, 738 F.3d at 518); see also Barrow v. Wethersfield
Police Dep’t, 66 F.3d 466, 470 (2d Cir. 1995) (“[T]he failure to identify individual defendants when the plaintiff
knows that such defendants must be named cannot be characterized as a mistake.”); Vasconcellos v. City of New
York, 2014 WL 4961441, at *6-7 (S.D.N.Y. Oct. 2, 2014) (Barrow’s holding with respect to Rule 15(c)(1)(C)
remains good law even after the Supreme Court’s ruling in Krupski v. Costa Crociere, 560 U.S. 538, 541 (2010))
(collecting cases).



                                                              8
          Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 9 of 14



Vasconcellos, 2014 WL 4961441, at *9 (rejecting a Section 1024 relation back argument on the

grounds that “nothing before the [c]ourt indicates that [the plaintiff] took any steps to ascertain

the [o]fficer [d]efendants’ identities prior to retaining counsel” and “the declaration submitted by

[plaintiff’s] attorney contains no indication that he exercised due diligence . . . to identify the

officer defendants’ identities before [the expiration of the statute of limitations]”); JCG v.

Ercole, 2014 WL 1630815, at *14 (S.D.N.Y. Apr. 24, 2014) (plaintiff did not meet due diligence

standard because he “wait[ed] until the statute of limitations had nearly run to file his complaint”

and “appear[ed] to have expended no efforts at all to identify the [i]ndividual [d]efendants in the

three years that followed [the incident that was the subject of the complaint]”); Williams v.

United States, 2010 WL 963474, at *13 (S.D.N.Y. Feb. 25, 2010) (due diligence standard not

met where plaintiff “provided no information regarding his pre-filing efforts to identify the

[i]ndividual [d]efendants” and “appear[ed] to have expended no efforts at all to identify

[defendants]” within the limitations period); Lepore v. Town of Greenburgh, 992 N.Y.S.2d 329,

332 (2d Dep’t 2014) (the lower court erred in denying defendants’ motion to dismiss because

plaintiffs “failed to raise a triable issue of fact as to whether they exercised due diligence in

attempting to identify and serve the [‘john doe’ defendants]” before the statute of limitations

expired); Temple v. New York Cmty. Hosp., 933 N.Y.S.2d 321, 323 (2d Dep’t 2011) (lower court

erred in finding due diligence standard was met where “[t]here [was] no indication in the record

that the plaintiff engaged in any pre-action discovery or Freedom of Information Law . . .

requests[,]” and plaintiff likewise failed to diligently use discovery to ascertain defendants’

identities); cf. Hogan, 738 F.3d at 519 (due diligence standard met where plaintiff “diligently

sought to identify the [‘John Doe’ defendants] by submitting multiple discovery requests to the



                                                       9
          Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 10 of 14



Attorney General’s office”) (citation and internal quotation marks omitted); Mabry v. New York

City Dept. of Corrections, 2008 WL 619003, at *6 (S.D.N.Y. Mar. 7, 2008) (allowing relation

back where plaintiff’s first complaint was well within statute of limitations and she “aggressively

sought the identities of the defendants”).

         The Amended Complaint is silent with respect to due diligence and does not contain any

factual pleadings from which the Court could find that Plaintiff exercised due diligence.

Moreover, as in the cases cited above, here there is nothing in the record suggesting that Plaintiff

made any effort to identify the Individual Defendants within the limitations period. While

Plaintiff “could have served discovery demands upon the known parties, sought disclosures

pursuant to a Freedom of Information Law (‘FOIL’) request, or written letters to the Attorney

General’s office,” nothing in the record shows that Plaintiff undertook those or any other efforts

to identify defendants within the statutory period. Barrett, 2017 WL 1102672, at *6 (citing

Bumpus, 883 N.Y.S.2d at 104).5 Rather, Plaintiff “wait[ed] until the statute of limitations had

nearly run to file his complaint,” JCG, 2014 WL 1630815, at *14, “provided no information

regarding his pre-filing efforts to identify the [i]ndividual [d]efendants,” and “appear[ed] to have

expended no efforts at all to identify [defendants]” within the limitations period, Williams, 2010

WL 963474, at *13. Accordingly, the claims against the Individual Defendants do not relate

back under C.P.L.R. § 1024.




5
  This case is distinguishable on the facts from Lewis, 2019 WL 2766503, at *3, in which the court declined to find
at the motion to dismiss stage that Plaintiff did not exercise due diligence under Section 1024. The plaintiff there,
who was pro se, claimed to have ordered his criminal case file “on numerous occasions in the months preceding the
filing of [his] amended complaint.” Id. (internal quotation marks omitted).



                                                              10
         Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 11 of 14



       Relation back is also permitted by New York law under C.P.L.R. § 203. Subsection

203(c) provides, “In an action which is commenced by filing, a claim asserted in the complaint is

interposed against the defendants or a co-defendant united in interest with such defendant when

the action is commenced.” Subsection 203(f) provides, “A claim asserted in an amended

pleading is deemed to have been interposed at the time the claims in the original pleading were

interposed, unless the original pleading does not give notice of the transactions, occurrences, or

series of transactions or occurrences, to be proved pursuant to the amended pleading.” However,

New York courts have held that relation back is not permitted under Section 203 unless “the new

party knew or should have known that, but for an excusable mistake by plaintiff as to the identity

of the proper parties, the action would have been brought against him as well.” Malament v.

Vasap Const. Corp., 728 N.Y.S.2d 381, 381 (2d Dep’t 2001) (quoting Buran v. Coupal, 87

N.Y.2d 173, 178 (1995)); see Bryant v. S. Nassau Cmty.’s Hosp., 874 N.Y.S.2d 519, 520 (2d

Dep’t 2009); Bumpus, 883 N.Y.S.2d at 107–08; Mondello v. N.Y. Blood Ctr.-Greater N.Y. Blood

Program, 80 N.Y.2d 219, 226 (1992). “This requirement closely tracks the federal relation-back

requirement of Rule 15(c)(1)(C). Vasconcellos, 2014 WL 4961441, at *8. Neither Rule Fed. R.

Civ. P. 15(c)(1)(C) nor C.P.L.R. § 203 permit relation back in the circumstances here. See

supra, n.4.

       The claims against individual defendants Jones, Soler, and Perez were not timely

brought. The Federal Rules of Civil Procedure—and the New York State rules to which the




                                                    11
          Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 12 of 14



Federal Rules point—do not permit the claims to relate back to the filing of the Original

Complaint. They must be dismissed.6

B.       The Amended Complaint fails to state a claim for municipal liability under Section
         1983.

         “[A] city cannot be held liable under § 1983 on a theory of respondeat superior.”

Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 125 (2d Cir. 2004). Instead, “a plaintiff

must demonstrate that, through its deliberate conduct, the municipality was the moving force

behind the alleged injury.” Roe v. City of Waterbury, 542 F.3d 31, 37 (2d Cir. 2008) (internal

quotation marks omitted); see Monell v. Dep’t of Social Serv., 436 U.S. 658, 690 (1978). Thus,

“to hold a city liable under § 1983 for the unconstitutional actions of its employees, a plaintiff is

required to plead and prove three elements: (1) an official policy or custom that (2) causes the

plaintiff to be subjected to (3) a denial of a constitutional right.” Wray v. City of New York, 490

F.3d 189, 195 (2d Cir. 2007) (quoting Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983))

(internal quotation marks omitted).

         To establish the existence of an official policy or custom (the first element of a Monell

claim), a plaintiff must plead either “(1) a formal policy officially endorsed by the municipality;

(2) actions taken by government officials responsible for establishing the municipal policies that

caused the particular deprivation in question; (3) a practice so consistent and widespread that,



6
  Even assuming, arguendo, that Plaintiff timely and adequately served the Individual Defendants within the time
period permitted by the initial judge to which this case was assigned, Judge Oetken (a question the Court need not
and does not reach), such service would not make the claims against the Individual Defendants timely. First, Judge
Oetken’s order permitting Plaintiff to serve the Amended Complaint on Defendants by November 27, 2019, see Dkt.
No. 26, was issued on October 30, 2020—after the statute of limitations had expired on all of Plaintiff’s claims.
Second, the requirement that Plaintiff exercise due diligence to identify the defendant by name before the running of
the statute of limitations is a necessary condition to relation back under Section 1024. See Hogan, 738 F.3d at 519.
Plaintiff cannot be relieved of this requirement merely because he effectuates timely service.



                                                             12
         Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 13 of 14



although not expressly authorized, [it] constitutes a custom or usage of which a supervising

policy-maker must have been aware; or (4) a failure by policymakers to provide adequate

training or supervision to subordinates to such an extent that it amounts to deliberate indifference

to the rights of those who come into contact with the municipal employees.” Calderon v. City of

New York, 138 F. Supp. 3d 593, 611 (S.D.N.Y. 2015) (quoting Brandon v. City of New York, 705

F. Supp. 2d 261, 276-77 (S.D.N.Y. 2010)).

       The Amended Complaint contains no well-pled facts that can make out the first element

of a Monell claim. It states that Plaintiff’s arrest and prosecution were the result of “a

municipality implemented statement, policy, ordinance, regulation and/or decision,” which was

“adopted by that body’s officers” and that the City of New York “expressly and/or impliedly

ratified said conduct.” Am. Compl. ¶¶ 10, 16, 19. Plaintiff’s malicious prosecution claim adds

that “[t]he criminal prosecution of [P]laintiff, an African-American Male was part of . . . [such a

policy] to arrest and criminally prosecute individuals, including African-American Males, who

allegedly committed alcohol-related violations in public.” Id. ¶ 19. Nothing in the Amended

Complaint, however, contains any factual material to permit a reasonable inference of liability

necessary to state a claim. Ashcroft, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556); see

Montero v. City of Yonkers, 890 F.3d 386, 403-04 (2d Cir. 2017) (“The mere assertion that there

exists . . . a policy or custom, absent specific allegations of fact tending to support such an

inference, is insufficient [to plead a claim under Monell].”) (citation and internal quotation marks

omitted); Triano v. Town of Harrison, 895 F.Supp.2d 526, 538 (S.D.N.Y. 2012) (“The only facts

included in Plaintiff’s Amended Complaint relate to Plaintiff’s own arrest by [an individual

defendant], and it is well settled that ‘a custom or policy cannot be shown by pointing to a single



                                                     13
          Case 1:19-cv-03489-LJL Document 65 Filed 05/20/20 Page 14 of 14



instance of unconstitutional conduct by a mere employee of the [government].’”) (quoting

Newton v. City of New York, 566 F. Supp. 2d 256, 270 (S.D.N.Y. 2008)) (emphasis original).7

Rather, these statements are the sort of conclusory, threadbare recitals of the elements of a

Monell claim that the Supreme Court has deemed insufficient. Ashcroft, 556 U.S. at 678. For

that reason, Plaintiff’s claims against the City of New York must be dismissed.

                                                 CONCLUSION

         For the foregoing reasons, the motion to dismiss is GRANTED and Plaintiff’s claims

against all Defendants are dismissed without prejudice. The Court grants Plaintiff leave, within

30 days of the date of this Order, to file an amended complaint. If no such complaint is filed

within 30 days of the date of this Order, this case will be closed.

         The Clerk of Court is respectfully directed to close Dkt. No. 58.



         SO ORDERED.

Dated: May 20, 2020                                          __________________________________
       New York, New York                                               LEWIS J. LIMAN
                                                                    United States District Judge




7
  The two cases cited by Plaintiff patently fail to support the proposition that the Amended Complaint adequately
alleges a municipal policy. See Moroughan v. Cty. of Suffolk, 99 F. Supp. 3d 317, 322 (E.D.N.Y. 2015) (it was
uncontested that plaintiffs alleged a policy and custom, which allegations included that “since 2006 [defendant’s
investigative body] ha[d] found that every [county police] officer involved in a shooting was justified in using
deadly force . . . despite evidence to the contrary” and “citat[ion] [of] several examples of incidents which were later
determined to have been unjustified in subsequent legal proceedings”); Burber v. Incorporated Village of Garden
City, 961 F. Supp. 2d 462, 472 (E.D.N.Y. 2013) (dismissing claims against the municipal defendant for failure to
allege a policy or custom).



                                                               14
